Application of Vacancy Act Limitations to
Presidential Designation of an Acting Special Counsel
The Vacancy Act does not circumscribe the President’s express authority pursuant to the
  Immigration Reform and Control Act of 1986 to designate an Acting Special Counsel for
  Immigration-Related Unfair Employment Practices.
                                                                                     June 8, 1989
         M em o ra n d u m O pin io n   fo r t h e   C o u n sel   to t h e   P r esid en t

   This is to provide you with this Office’s views on whether the limita­
tions of the Vacancy Act, 5 U.S.C. §§ 3345-3349, are applicable to the des­
ignation of an Acting Special Counsel for Immigration-Related Unfair
Employment Practices. As you know, we have recommended that the
President designate Andrew M. Strojny for that position pursuant to
express authority in the Immigration Reform and Control Act of 1986
(“Immigration Act”), Pub. L. No. 99-603, 100 Stat. 3359 (1986) (codified in
scattered sections of 8 U.S.C.). We believe that the Vacancy Act does not
circumscribe the President’s authority to designate an Acting Special
Counsel pursuant to the Immigration Act.
   Pursuant to 8 U.S.C. § 1324b(c)(l), the Special Counsel is appointed by
the President, by and with the advice and consent of the Senate. That
same section also expressly authorizes the President to fill the position in
the event of a vacancy.
       In the case of a vacancy in the Office of the Special Counsel
       the President may designate the officer or employee who
       shall act as Special Counsel during such vacancy.
8 U.S.C. § 1324b(c)(l).
   We understand that the question has been raised as to whether the provi­
sions of the Vacancy Act, 5 U.S.C. §§ 3345-3349, would be applicable to such
a designation. The provisions of the Vacancy Act would, inter alia, require
either that the “first assistant” in the Office assume the duties of the Acting
Special Counsel, see id. § 3346, or that the President detail to the position
an official confirmed with the advice and consent of the Senate. See id. §
3347. Moreover, the term of those who take office under the authority of the
Vacancy Act is limited to a specified number of days. See id. § 3348.
                                              144
   We believe, however, that the Vacancy Act clearly does not limit the
President’s authority under section 1324b(c)(l). This Office has long held
that the Vacancy Act does not extinguish other statutory authority for fill­
ing vacancies and that the Act’s limitations do not apply to designations
made pursuant to those authorities. For example, this Office concluded
in 1973 that the limitations of the Vacancy Act were not applicable to the
services of Solicitor General Robert H. Bork as Acting Attorney General
because “by its own terms the section of the Vacancy Act containing the
30-day rule applies only to vacancies filled under the provisions of the
Vacancy Act. It thus is inapplicable to vacancies filled under other
statutes.” Letter to Sen. Proxmire, drafted by Assistant Attorney General
Robert G. Dixon, Jr., for signature by Leonard Garment, Counsel to the
President. See also Status of the Acting Director, Office of Management
and Budget, 1 Op. O.L.C. 287 (1977) (Vacancy Act not applicable to filling
the vacancy in the office of Director of OMB in light of the specific statu­
tory authority providing for filling the vacancy). The Office also relied on
this analysis when it recommended in 1987 that President Reagan desig­
nate an Acting Special Counsel under the authority of section
1324b(c)(l). Letter for Arthur B. Culvahouse, Jr., Counsel to the
President, from Charles J. Cooper, Assistant Attorney General, Office of
Legal Counsel (Apr. 9, 1987).
   We recognize that in 1988 Congress amended the Vacancy Act with the
enactment of section 7 of the Presidential Transitions Effectiveness Act,
Pub. L. No. 100-398, § 7, 102 Stat. 985, 988 (1988). That amendment made
two changes to the Vacancy Act. First, it expanded the scope of 5 U.S.C.
§ 3345, which provided for the filling of vacancies in the “heads of exec­
utive departments” to include “executive agencies.” Second, it extended
the Vacancy Act’s previous 30-day limitation on the temporary filling of
vacancies under its authority to 120 days.1
   The two changes made to the Vacancy Act in 1988 provide no basis for
us to alter our conclusion that section 1324b(c)(l) is available for the
appointment of an Acting Special Counsel. As noted above, the first
 1 5 U.S.C. § 3348 provides, in full
     (a) A vacancy caused by death or resignation may be filled temporarily under section 3345,
         3346, or 3347 of this title for not more than 120 days, except that —
          (1) if a first or second nomination to fill such vacancy has been submitted to the Senate,
              the position may be filled temporarily under section 3345, 3346, or 3347 of this title -
              (A) until the Senate confirms the nomination, or
              (B) until 120 days after the date on which either the Senate rejects the nomination or
                   the nomination is withdrawn; or
         (2) if the vacancy occurs dunng an ac^joumment of the Congress sine die, the position
              may be filled temporarily until 120 days after the Congress next convenes, subject
              thereafter to the provisions of paragraph (1) of this subsection.
     (b) Any person filling a vacancy temporarily under section 3345, 3346, or 3347 of this title
         whose nomination to fill such vacancy has been submitted to the Senate may not serve
         after the end of the 120-day penod referred to in paragraph (1)(B) or (2) of subsection (a)
         of this section, if the nomination of such person is rejected by the Senate or is withdrawn.
                                                   145
change concerned section 3345 of title 5, United States Code. That sec­
tion now provides for the temporary filling of the “head of an Executive
agency (other than the General Accounting Office).” 5 U.S.C. § 3345.
Because the Special Counsel, however, is not the head of an executive
agency, this amendment does not bear on the scope of the Vacancy Act
with respect to this position. Nor does extending the time a person tem­
porarily filling a vacancy under the Vacancy Act may serve render the Act
applicable to designations of acting officials made under the authority of
other statutes.
   We acknowledge that during consideration of the recent amendments
to the Vacancy Act the Senate Government Affairs Committee appeared
to disagree with the Department of Justice’s long-standing view that the
Vacancy Act does not extinguish other general authorities relating to the
appointment of officers. See S. Rep. No. 317, 100th Cong., 2d Sess. 2
(1988). We do not believe however, that a congressional committee can
alter the proper construction of a statute through subsequent legislative
history. See Consumer Product Safety Comm’n v. GTE Sylvania, Inc.,
447 U.S. 102, 117-18 & n.13 (1980). In any event, even the Senate Report
recognizes that express authority for filling vacancies, such as section
1324b(c)(l), may be used notwithstanding the Vacancy Act. S. Rep. No.
317 at 14. (“The exclusive authority of the Vacancies Act would only be
overcome by specific statutory language providing some other means for
filling vacancies.”).
   In conclusion, our review of the 1988 amendments to the Vacancy Act
does not change our opinion that the express authority contained in sec­
tion 1324b(c)(l) is available for the President to designate an Acting
Special Counsel and that the limitations in the Vacancy Act do not apply
to this authority.
                                               WILLIAM P. BARR
                                         Assistant Attorney General
                                           Office of Legal Counsel




                                   146